Citation Nr: 9928328	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ankle disability 
characterized by the residuals of a posterior process talus 
fracture, left heel with flexor hallucis longus tendinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran had active service from May 1988 to June 
1992. 

In addition, the Board notes the veteran requested an appeal 
hearing before a traveling member of the Board, which was 
subsequently scheduled for June 7, 1999.  However, although 
the veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to report to the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
veteran's request for such hearing will be considered 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
disability evaluation for veteran's left ankle disability has 
been obtained by the RO.

2.  The evidence does not demonstrate that the veteran's left 
ankle disability is analogous to a moderately severe or 
severe foot injury.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, in 
excess of 10 percent, for a left ankle disability 
characterized by the residuals of a posterior process talus 
fracture, left heel with flexor hallucis longus tendinitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5299-5284 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a December 1992 rating decision, 
the veteran was awarded service connection and a 10 percent 
disability evaluation, by analogy, for a left ankle 
disability characterized by the residuals of a posterior 
process talus fracture, left heel with flexor hallucis longus 
tendinitis, under Diagnostic Code 5299-5284, effective June 
1992.  At present, as the veteran contends his left ankle 
disability is more disabling than currently evaluated, he is 
seeking an increased disability evaluation in excess of 10 
percent.

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

With respect to the evidence of record, August 1992 VA 
examination reports note the veteran stood with normal 
appearance, could squat with no complaints, and could walk 
with his toes, but complained of heel pain and pain in his 
Achilles area with heel walking.  Upon examination, he was 
able to dorsiflex and plantar flex equally with both feet, 
and had good motor strength.  As well, he was found to have a 
slight intagogglin walk with some decrease of the push-off 
start of his stride and stance time of his left foot.

In addition, an August 1995 VA examination report reveals the 
veteran denied any heel complaints, but noted he had grinding 
and pain in the Achilles tendon area upon extended walking 
and squatting.  Upon examination, he presented evidence of a 
2 inch scar on the medial side of the Achilles tendon of the 
left ankle, walked with a normal gait, and had a full range 
of motion with no complaints during the examination.  And, 
upon x-ray examination, he did not present evidence of any 
significant abnormalities of the left ankle.  He was 
diagnosed with residuals of tendinitis of the left ankle with 
surgical removal of bone fragment in the Achilles region of 
the left ankle. 

Lastly, medical records of the Wichita VA Medical Center 
dated from July 1992 to September 1996 basically describe the 
treatment the veteran has received for his left ankle 
disability.  Specifically, the Board notes that these records 
contain medical notations dated January and June 1996 which 
show the veteran reported left ankle pain, but had a full 
range of motion of the ankle. 

With respect to the applicable law, under DC 5284, a 10 
percent rating is warranted for moderate foot injuries. See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  A 20 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is moderately severe.  See 
id.  A 30 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
severe in degree.  See id.  Additionally, the actual loss of 
use of the foot warrants a 40 percent disability rating.  See 
id.

After a review of the evidence, the Board finds that the 
veteran's left ankle disability is characterized by 
subjective complaints of grinding and pain in the Achilles 
tendon area upon extended walking and squatting, a normal 
gait, left ankle full range of motion, and no radiological 
evidence of any left ankle abnormalities.  As such, the Board 
finds that the evidence does not show the veteran's left 
ankle disability has been medically characterized as 
moderately severe or severe, and thus, the preponderance of 
the evidence is against an award of an increased disability 
evaluation in excess of 10 percent for the veteran's left 
ankle disability characterized by the residuals of a 
posterior process talus fracture, left heel with flexor 
hallucis longus tendinitis, under Diagnostic Code 5299-5284.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  

In arriving at this conclusion, the Board finds that, as 
there is no objective evidence indicating the veteran 
presented any additional limitation, weakness, or lack of 
endurance due to his pain, an evaluation in excess of 10 
percent for the residuals of a posterior process talus 
fracture, left heel with flexor hallucis longus tendinitis, 
is not warranted on the grounds of functional loss due to 
pain or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, although 
the veteran has reported his left ankle disability interferes 
with his employment in construction, the evidence of record 
does not show that such disability in fact has caused the 
veteran marked interference with employment, the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

An increased disability evaluation, in excess of 10 percent, 
for a left ankle disability characterized by the residuals of 
a posterior process talus fracture, left heel with flexor 
hallucis longus tendinitis, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

